—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Richmond County (Cusick, J.), dated June 29, 1994, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff failed to establish that she sustained a "serious injury” within the meaning of Insurance Law § 5102 (d). The affirmations of the plaintiff’s physician consisted of "conclusory assertions tailored to meet statutory requirements”, and were thus insufficient to defeat summary judgment (Lopez v Senatore, 65 NY2d 1017, 1019; DuMont v Sandhir, 201 AD2d 450). The physician’s affirmations failed to set forth any limitations on the plaintiff nor any objective medical tests to support his findings (see, Baker v Zelem, 202 AD2d 617). In addition, the mere use of the words "permanent” and "totally disabled” by the plaintiff’s physician were insufficient to defeat summary judgment (see, Stallone v County of Suffolk, 209 AD2d 403).
*568The plaintiffs continuing subjective complaints of pain, and her self-serving statements that she was unable to work and perform her usual activities set forth in her affidavit were also insufficient to defeat summary judgment (see, Iglesias v Inland Freightways, 209 AD2d 479; Beckett v Conte, 176 AD2d 774). Sullivan, J. P., Thompson, Copertino, Krausman and Florio, JJ., concur.